—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Health, dated August 23, 1999, which, after a fair hearing, denied the petitioner’s application for Medicaid Assistance on the ground that she had excess available resources in an inter vivos trust.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
There is substantial evidence in the record to support the determination that the petitioner has excess available resources in an inter vivos trust (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). The determination that the appointed “trust protector” had been given discretionary power to distribute the trust’s assets for purposes of medical assistance has a rational basis in the record. Krausman, J. P., S. Miller, McGinity and Schmidt, JJ., concur.